IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1141
                              Filed June 30, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHAVESZ JOSEPH HECK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, John D. Telleen,

Judge.



      Chavesz Heck appeals the sentences imposed after pleading guilty.

AFFIRMED.



      Karmen Anderson, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                         2


DOYLE, Presiding Judge.

       Chavesz Heck appeals the sentence imposed after he pled guilty to three

charges. He contends the sentencing court abused its discretion in sentencing

him to a ten-year sentence for a crime he committed when he was seventeen.

Because the sentencing court did not abuse its discretion, we affirm.

       Seventeen-and-a-half-year-old Heck and an accomplice fired shots into an

occupied house. The two then fled law enforcement. As he fled, Heck threw his

firearm onto the roof of a building. Various charges were filed against Heck in the

adult and juvenile courts. A motion for reverse waiver to juvenile court was denied

because there were “just not services available that fit the timeframe necessary

considering [Heck’s] 18th birthday [was] fast approaching.” So Heck ultimately

faced five counts in adult court. After negotiations with the State, Heck pled guilty

to charges of intimidation with a dangerous weapon, going armed with intent, and

interference with official acts while armed with a firearm. The court sentenced

Heck to a term of incarceration not to exceed ten years on the intimidation charge,

and terms of incarceration not to exceed five years on the going-armed and

intimidation charges.     The two five-year sentences were ordered to run

concurrently with the ten-year sentence. Heck appeals.

       To appeal from a final judgment of sentence after pleading guilty, Heck must

first show he has good cause. See Iowa Code § 814.6(1)(a)(3) (2019 Supp). Good

cause for an appeal exists when a defendant challenges the sentence rather than

the guilty plea itself. State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020). The State

concedes Heck has good cause to appeal but asks us to clarify the timing and
                                         3


manner for raising the issue of good cause to appeal from a guilty plea. This is a

procedural issue best left for our supreme court.

       Heck’s sentences are within statutory limits. A criminal sentence “within the

statutory limits is cloaked with a strong presumption in its favor, and will only be

overturned for an abuse of discretion or the consideration of inappropriate

matters.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002); see also State v.

Guise, 921 N.W.2d 26, 30 (Iowa 2018). “When assessing a district court’s decision

for abuse of discretion, we only reverse if the district court’s decision rested on

grounds or reasoning that were clearly untenable or clearly unreasonable.” State

v. Plain, 898 N.W.2d 801, 811 (Iowa 2017). “Grounds or reasons are untenable if

they are ‘based on an erroneous application of the law or not supported by

substantial evidence.’” Id. (quoting State v. Dudley, 856 N.W.2d 668, 675 (Iowa

2014)).

       On appellate review of the district court’s sentence, “we do not decide the

sentence we would have imposed, but whether the sentence imposed was

unreasonable.” State v. Hopkins, 860 N.W.2d 550, 554 (Iowa 2015). When

considering the relevant factors and goals of sentencing in a particular case, two

reasonable minds may reach two different sentencing conclusions. See Formaro,

638 N.W.2d at 725.      “Yet, this does not mean the choice of one particular

sentencing option over another constitutes error.        Instead, it explains the

discretionary nature of judging and the source of the respect afforded by the

appellate process.” Id. “Thus, our task on appeal is not to second guess the

decision made by the district court, but to determine if it was unreasonable or

based on untenable grounds.” Id.
                                            4


       The intent of criminal punishment is rehabilitation of the offender and

protection of the community from further offenses. State v. Seats, 865 N.W.2d

545, 552 (Iowa 2015). Sentencing courts consider the nature of the offense, the

attending circumstances, the age, character and propensity of the offender, and

the chances of reform. Id. at 552-53. Judicial discretion in sentencing permits the

court to act within the statutory limits and according to its conscience. Id. at 553.

       The sentencing court did not consider inappropriate matters in sentencing

Heck, nor does Heck make any such suggestion. In exercising judicial discretion,

“the court may consider a variety of circumstances, including the nature of the

offense and attending circumstances, as well as the defendant’s age, character,

propensities and chances of reform.” State v. Boltz, 542 N.W.2d 9, 10 (Iowa Ct.

App. 1995). Here, the court looked at the seriousness of the crime, how the crime

affected the victims, Heck’s willingness to accept change, and what was available

in the community to assist Heck in that process. The court went on:

       Throughout this process, I look at the least restrictive alternatives
       first and then proceed to the more restrictive alternatives. I have
       reviewed the entire presentence investigation report carefully prior to
       sentencing today, but I have not considered any entry in the prior
       criminal history section of that report which do not show an
       adjudication of guilt or a plea of guilty. However, in your case that is
       somewhat irrelevant as I believe there’s virtually nothing in your prior
       criminal history background, which is to your credit.
               [The prosecutor] is right in that this is a very difficult case. You
       have a number of factors that weigh in your favor. You were young,
       under the age of 18 at the time of this offense. As I’ve noted, you
       have no prior criminal history. You’ve been employed in the past.
       You seem to have the support of a loving and supportive
       grandmother who has raised you as your guardian. A number of the
       letters you gave me spoke well of your desire to better yourself, and
       in your comments, you did strike me as being quite sorry.
               However, that’s a big however, you know my duty as a judge
       is to protect the community from the senseless acts of gun violence.
       You showed a really almost—I would have to think sort of a depraved
                                             5


         character when you shot a handgun at a house full of people with no
         regard for their safety, and it had to have been, if not an effort to hurt
         someone, it had to have been an effort to terrorize and scare. And
         at the very least, it showed a disregard as to whether somebody
         would be hit or killed.
                 And my job as a judge is not only to consider your background
         and your circumstances, but like I said, to protect the community and
         to deter both you and others in your position from this type of violence
         in the future. If—We simply cannot condone a person going to a
         house and shooting up the house and walking away.
                 In this case, I will have to say I understand the
         recommendation of the probation officer. Mr. Crandall is the author
         of the report. And I do understand he recommends probation, and I
         do respect his opinions. However, in this case I just think the factors
         of protecting the community, deterrence, both general and specific,
         both you and others similarly situated, requires that there be the
         consequence of incarceration for this crime.

         Heck claims that the court abused its sentencing discretion when it failed to

consider “less invasive options” like halfway houses, work release programs, and

intensive probation. He also claims the court gave too much consideration to the

goals of protecting the community and deterrence. Heck also alleges that the

sentencing court failed to consider his behavior while released on bond for six

months while the case was pending, when he appeared for his court dates and

avoided further trouble. He asserts that this, and other factors, reflect he would do

well on probation. But the record reflects that the court did consider the options of

probation and deferred judgment and was unpersuaded given the severity of the

crime.

         Heck also claims that the court did not consider COVID-19 and the risk of

infection in correctional facilities. Failure to acknowledge a particular sentencing

circumstance does not mean it was not considered. Boltz, 542 N.W.2d at 11. The

sentencing hearing took place in August 2020, six months into the ongoing

pandemic.      Given the severity and prominence of the pandemic, it is highly
                                           6


improbable that the court was unaware of the virus during the sentencing hearing.

In any event, Heck raises this point for the first time on appeal, so it is not preserved

for our review. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002).

          In reviewing the reasons stated by the court for imposing the sentence, we

cannot conclude the court’s sentence was unreasonable or based on untenable

grounds. We therefore discern no abuse of discretion in the court’s sentence.

          Because the court properly exercised its discretion in sentencing Heck, we

affirm.

          AFFIRMED.